PER CURIAM.
David Jeep filed a notice of appeal while this action was pending. After careful review, we dismiss the appeal for lack of appellate jurisdiction because Jeep’s notice of appeal did not designate the order, judgment, or part thereof that he was appealing. See Fed. R. App. P. 3(c)(1)(B) (notice of appeal must designate judgment, order, or part thereof being appealed); Smith v. Barry, 502 U.S. 244, 248, 112 S.Ct. 678, 116 L.Ed.2d 678 (1992) (Rule 3 requirements are jurisdictional). We also deny as moot Jeep’s pending motion for leave to appeal in forma pauperis.